Citation Nr: 0300830	
Decision Date: 01/15/03    Archive Date: 01/28/03

DOCKET NO.  01-01 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel



INTRODUCTION

This veteran had active service from March 1968 to August 
1969.  

This matter comes to the Board of Veterans' Appeals 
(Board) from an April 2000 rating decision by the 
Department of Veterans Affairs (VA) Los Angeles, 
California Regional Office (RO).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
decision of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's PTSD is manifested by chronic anxiety, 
disturbances in cognitive efficiency, inability to 
concentrate, inability to perform activities that require 
simple mental manipulation, diminished motivation and 
disturbed mood, and overall social and occupational 
impairment.  


CONCLUSION OF LAW

The schedular criteria for an evaluation of 50 percent for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While this appeal was still being developed at the RO, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
in November 2000 which emphasized VA's obligation to 
notify claimants what information or evidence is needed to 
substantiate a claim and which affirmed VA's duty to 
assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 1991 & Supp. 2002).  The law applies to all 
claims filed on or after the date of its enactment or, as 
in this case, filed before the date of enactment and not 
yet subject to a final decision as of that date because of 
an appeal filed which abated the finality of the decision 
appealed.  38 U.S.C.A. § 5107, Note (West Supp. 2002).  In 
addition, VA promulgated regulations that implement the 
statutory changes effected by the VCAA.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a)) (2002).

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of 
the rating decision in April 2000, the statement of the 
case (SOC) dated in November 2000; the supplemental 
statement of the case (SSOC) dated in February 2002, and 
the letter regarding the VCAA in November 2002, the RO 
provided the veteran with the applicable law and 
regulations and gave adequate notice as to the evidence 
needed to substantiate his claim.  In addition, the 
November 2002 letter explained the notice and duty to 
assist provisions of the VCAA, including the respective 
responsibilities of the parties to secure evidence, and 
asked the veteran to submit or authorize VA to obtain 
outstanding evidence relevant to the appeal.  Thus, the 
Board is satisfied that the RO has provided all notice as 
required by the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

With respect to the duty to assist, the RO has secured the 
necessary VA medical examinations and private outpatient 
records.  He has not authorized VA to obtain any 
additional private evidence.  The Board finds that the 
duty to assist the veteran with the development of his 
claim is satisfied.  38 U.S.C.A. § 5103A (West Supp. 
2002).  

Analysis

The veteran claims that he is entitled to an evaluation 
greater than the current 30 percent for his PTSD.  
Basically, he alleges that he has problems with anger 
management and stress management and dealing effectively 
with his relationships in the home.  At the outset, the 
Board notes that the veteran disagreed with the initial 
rating decision in which service connection for PTSD was 
granted and assigned a 30 percent evaluation.  Thus, the 
Board has considered the evidence of record in its 
entirety, rather than merely the most recent evidence, 
prior to rendering a final decision.  Fenderson v. West, 
12 Vet. App. 119 (1999).  As noted in the reasons and 
bases provided below, it is the Board's determination that 
the veteran's PTSD is more disabling than what is 
encompassed within the rating criteria associated with a 
30 percent evaluation.  See infra 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2002).  Thus, under these criteria, 
the veteran's PTSD warrants the next higher evaluation.  

Disability evaluations are determined, as far as 
practicable, upon the average impairment of earning 
capacity attributable to specific injuries or combination 
of injuries coincident with military service.  38 U.S.C.A. 
§ 1155.  Each disability must be viewed in relation to its 
history with an emphasis placed on the limitation of 
activity imposed by that disability.  The degrees of 
disability contemplated in the evaluative rating process 
are considered adequate to compensate for loss of working 
time due to exacerbation or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  

When evaluating a mental disorder, the agency of original 
jurisdiction must consider the frequency, severity, and 
duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment 
during periods of remission.  38 C.F.R. § 4.126(a) (2002).  
The agency of original jurisdiction shall assign a rating 
based on the entire evidence of record that bears on 
occupational and social impairment rather than merely on 
the examiner's assessment of the level of disability 
identified during the examination.  Id.  When evaluating a 
mental disability, the agency of original jurisdiction 
will consider the extent of social impairment, but may not 
assign an evaluation based merely on this factor.  

The veteran's PTSD currently is assigned a 30 percent 
evaluation under Diagnostic Code 9411.  A 30 percent 
evaluation is warranted for PTSD when there is evidence of 
occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks, (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

Pursuant to the pertinent regulations, a 50 percent 
evaluation is assigned for PTSD when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

To warrant a 70 percent evaluation under this diagnostic 
code, the veteran must provide evidence of occupational 
and social impairment, with deficiencies in most areas, 
such as work, school, family relationships, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities, speech intermittently illogical, obscure or 
relevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike situation); inability to 
establish and maintain effective relationships.  

A rating of 100 percent for PTSD is warranted in those 
situations in which the veteran's mental disability rises 
to a state of total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communications; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability 
to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation, or own name.  38 C.F.R. 
 § 4.130, Diagnostic Code 9411.  

Under the factual circumstances of this veteran's case, 
his PTSD is productive of significant mental impairment so 
as to warrant the next higher rating of 50 percent under 
Diagnostic Code 9411.  38 C.F.R.  § 4.130, Diagnostic Code 
9411.  
Essentially, the evidence of record supports the existence 
of such symptoms as occupational and social impairment; 
reduced ability to concentrate; weakened productivity; 
occasional panic attacks; chronic anxiety; difficulty in 
understanding and processing activities involving simple 
mental manipulation; lessened motivation and sad mood and 
tearfulness; and difficulty in establishing and 
maintaining effective work and social relationships.  

On VA examination in December 1999, the examiner noted 
that the veteran reported that he had been seen at a 
private facility for the prior five months for treatment 
related to his PTSD.  He stated that his symptoms were 
improved with Prozac.  On examination, the veteran's 
attitude and behavior were considered as cooperative, with 
his mood described as mildly depressed and a somewhat flat 
affect.  His thought processes were logical with no 
apparent problems with reality contact.  The veteran was 
fully oriented during the examination and seemed to be of 
average intelligence.  He did not demonstrate any problems 
with his memory or ability to concentrate and his insight 
was considered fair with average judgment.  

On examination, no problems with impulse control were 
indicated, but the veteran himself reported issues with 
anger management.  A Minnesota Multiphasic Personality 
Inventory (MMPI) indicated a valid PTSD profile.  The 
veteran was diagnosed with PTSD in pertinent part and a 
Global Assessment of Functioning (GAF) score of 51 was 
rendered.  In conclusion, the examiner noted nightmares 
three to four times a week, persistent recollections of 
his traumatic experiences in Vietnam, an avoidance of any 
stimuli, and a diminished sense of motivation of interest 
in things.  The veteran was worried about making it to 
retirement for fear of losing his job, indicated increased 
arousal symptoms including sleep problems, increased 
startle response, irritability, angry outbursts, and 
difficulties with concentration.  The veteran reported 
family and sexual problems with particular issues in 
dealing with "minorities."  

On VA examination in December 2001, the veteran reported 
that he had been married to the same woman since 1970 and 
that his marriage worked because she "put up with him."  
The veteran noted that his wife would say that the 
relationship had improved since he started taking Prozac 
about three years earlier.  With respect to his family, 
the veteran's daughter died of a tumor in 2000.  His older 
son lives with him and the veteran reported a very good 
relationship with his son.  He stated that when he was not 
working, he did chores or watched football on television.  
His main relationship was with his family.  He denied any 
problems with alcohol use.  He also denied any inpatient 
psychiatric care and stated that he had been seeing a 
private psychiatrist since September 1999 for depression 
and anger management.  

The veteran reported that he had worked for Nestle's Foods 
in sales since 1983 and that until one month prior to the 
examination, he had been a retail manager.  He described a 
"run-in" with his boss that included episodes of crying 
and yelling.  He reported that upper management and human 
resources were involved in working out a deal for him to 
continue in sales without supervisory duties.  The veteran 
felt like his job performance was compromised because of 
problems he had in dealing with stress and pressures.  The 
veteran reported that he was doing well in his current 
position and characterized his relationship with coworkers 
and supervisors as fair.  He reported that his main 
problems were getting along with others at work and anger 
management, sleep problems, and nightmares.  The veteran 
reported recurrent distressing nightmares, at least twice 
a week when he dreamed of being shot in Vietnam and 
buddies being killed.  

The veteran further reported that any cues or stimuli of 
past trauma induced intense psychological distress.  He 
easily became tearful and made great attempts at avoiding 
thoughts, feelings, conversations, activities, places, or 
people that reminded him of Vietnam.  The veteran reported 
a foreshortened sense of future and a restricted range of 
affect.  He noted extreme difficulties with sleeping, 
constantly felt tired, which he stated compromised his 
efficiency and effectiveness during the day.  

The veteran further reported outbursts of anger, 
irritability, and difficulties with concentration.  He 
reported that his impaired concentration was a factor in 
his demotion.  He could not concentrate on the details of 
learning new procedures, particularly those that involved 
the computer, but was now having problems concentrating on 
other aspects of his job.  He also reported several 
incidences of hypervigilance since his days in Vietnam.  

On examination, the examiner noted that the veteran was 
cooperative, appeared on time, and was appropriately 
dressed and groomed.  He was alert and oriented to person, 
place, time, and situation.  The examiner remarked that 
the veteran did not appear to be exaggerating any of his 
symptoms, and that in fact, at times, he appeared to 
minimize them due to embarrassment and a sense of being 
morally defective.  His speech was normal in rate, rhythm, 
volume, and latency; it was goal directed without 
suggestion of psychotic process, and there were no 
peculiarities as to motor movement.  The veteran denied 
past or current suicidal ideation or intent, as well as 
any history of physical assault.  He did report episodes 
of verbal assaults.  The veteran denied any homicidal 
tendencies and stated that he would discuss any suicidal 
or assaultive ideation with the staff where he was 
regularly treated.  There was no evidence of paranoia and 
no delusions were elicited.  He denied any hallucinations, 
thought insertion, broadcasting, withdrawal, and control.  
When asked about his mood, he described it as "OK."  He 
reported that others described his mood as short and 
angry.  The veteran's affect was sad and tearful and he 
appeared to be overly concerned about security.  

The veteran reported three to four panic attacks per year, 
but stated that his greater problem was chronic anxiety.  
The examiner noted that while his immediate recall was 
within normal limits, he experienced some problems with 
memory.  His delayed recall was impaired; he could only 
recall one out of three unrelated words after five minutes 
and recalled one with a category prompt.  The veteran was 
unable to select the others from a list of three choices.  
The examiner noted that this was a poorer performance than 
would be expected from someone who had had managerial 
responsibilities.  The veteran's remote memory was grossly 
intact.  His basic attention was intact with a forward 
digit span of seven digits.  More complex attention 
requiring mental manipulation was borderline.  

The examiner noted that the veteran's reverse digit span 
was limited to three digits, and that such a significant 
difference between digits forward and digits backwards 
would not be expected.  His performance on serial 
additions was within normal limits, but his performance on 
serial subtractions was marked by slowness and a very 
labored and focused manner.  The veteran had several 
unrecognized errors.  His performance involving simple 
arithmetic computations in his head with within normal 
limits.  His abstracting and analytical ability as 
measured by a test of proverbs and similarities was mildly 
concrete.  His estimated level of intellectual functioning 
was in the average range; however, his function was 
compromised when tasks required mental manipulation.  His 
judgment was intact; his insight was superficial.  

The MMPI-2 was administered and the examiner noted that 
the results were valid.  The examiner noted that people 
with similar profiles experience numerous somatic 
complaints as well as sleep disturbance and low energy.  
People of this nature often experience hopelessness and 
despondency.  The examiner noted that this profile was 
consistent with considerable tension, stress, depression, 
and anger.  The examiner noted a GAF score of 51 with 
psychosocial stressors of severe combat in Vietnam and 
recent demotion at his work.  

Overall, the examiner noted that the veteran experienced 
significant and frequent combat-related nightmares and 
prominent fatigue, both physical and mental during the 
day.  The veteran tended to minimize his psychiatric 
distress and symptoms and frequently apologized for his 
tearfulness.  He appeared embarrassed by his psychiatric 
problems and seemed to view them as a moral failure.  His 
mental processing was compromised and he showed difficulty 
with material that required simple mental manipulation.  
While he showed a long work history of 18 years with 
Nestle, his work performance was inadequate, as indicated 
by a recent demotion in his status.  The veteran 
acknowledged that he could have been fired and viewed the 
demotion as an act of kindness.  

The examiner noted that given the veteran's poor cognitive 
efficiency, disrupted sleep, nightmares, and daytime 
fatigue, it was surprising that he could function as well 
as he did at work.  The examiner remarked that the fact 
that the veteran had remained employed in the same company 
for such a long period of time was deceiving in that it 
lead one to believe that the veteran had a higher level of 
functioning than he had in actuality.  The examiner 
concluded that in many ways, the veteran was fragile 
emotionally and that if he were working for a different 
company, he might have been terminated from his job.  As 
it stood, the examiner noted that the veteran's poor 
concentration, emotional fragility, and fatigue posed 
risks to ongoing employment.  

The Board notes that on the basis of reasonable doubt and 
in light of the evidence as reported herein, the veteran's 
PTSD warrants an assignment of a 50 percent evaluation 
under Diagnostic Code 9411.  VA law states that upon 
careful consideration of all ascertainable and collected 
data, if a reasonable doubt arises concerning the degree 
of disability, or any other relevant matter, such doubt 
will be resolved in favor of the veteran.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2002).  

Essentially, in this case, the evidence of record 
substantiates the extent of mental impairment necessary to 
warrant a higher evaluation than 30 percent.  The 
veteran's mental disorder affects his abilities to 
function both in his occupation and socially, with such 
deficiencies as poor concentration; poor cognitive 
efficiency; delayed recall; emotional and physical 
fatigue; anger management; sleep disturbances and 
recurrent nightmares; difficulty in conducting activities 
that require simple mental manipulation; superficial 
insight; disturbances of motivation and mood; tearfulness 
and sad affect; chronic anxiety; and social isolation 
outside of the family.  Thus, as supported by the evidence 
of record, the veteran's symptoms of PTSD more nearly 
approximate the level of impairment associated with a 
50 percent evaluation.  Therefore, in light of the 
evidence as noted above, the Board concludes that the 
veteran's mental disorder is productive of impairment 
warranting the higher evaluation of 50 percent under 
Diagnostic Code 9411.  38 C.F.R. § 4.130, Diagnostic Code 
9411.  

However, the veteran's mental disorder is not so disabling 
so as to warrant an evaluation of 70 percent under 
Diagnostic Code 9411.  Essentially, there are no clinical 
data to substantiate evidence of occupational and social 
impairment, with deficiencies in most areas, including 
work, school, family relationships, judgment, thinking, or 
mood; or such symptoms as: suicidal ideation, obsessional 
rituals which interfere with routine activities, speech 
intermittently illogical, obscure or relevant; near-
continuous panic or depression.  In sum, the veteran's 
PTSD does not warrant an evaluation greater than 
50 percent under the pertinent diagnostic code.  

Thus, in light of the above, the Board concludes that the 
veteran's level of impairment associated with his PTSD 
warrants the next higher evaluation of 50 percent and no 
more under the prevailing law and regulations.  


ORDER

An evaluation of 50 percent for PTSD is allowed, subject 
to the controlling laws and regulations governing the 
payment of monetary awards.




		
	KATHLEEN K. GALLAGHER 
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

